Honorable Weaver 8. Baker, Chdxmm
State Board of Control
Austin, Texas

Dear Mr. Baker:                     opialonNo. o-5417

                                    Rt: Availabilityof appropriation
                                        to G8tesvllle   School for Boys
                                        for "dischargeand trausporta-
                                        tion.I'

          Your letter of June 21, 1943, requeetsthe opinionof this
Departmentupon the questionwhether the appropriationfor "discharge
and transportation" made to the GatesvilleSchool for Boys in the cur-
rent eleemoeyuaryappropriation  bill irmailable for expenditure,
in view of the fact that no pre-existinglaw can be found authorizing
the payment of dischargemoney and transportationof boys dischar&ed
from such cchool.

         Section9 of the Act of March 29, 1887, establishingthe
EatesPilleSchool, reaa as follows:
                                                                          i
          "Sectiony. Upon the dischargeof any person 80
     committedto 8aid house of correctionand reformatory,
     the Superintendentehall providethem with a mlt of
     rultableclothingand45.C-O in money, and procuretrans-
     portationfor them to their homes, if residentof this
     State, or to the county in which they may have been con-
     victed, at his option."

          In lm the 21st Lsgislatw'passed the Act of April 2,
lW, "to providefor the more efficientgovernmentand mainteunnce
of the house of correctionand the reformatoryat Gatesvilla."

          Section13 of this Act read a8 followe:

          "Section13. Upon the dirchargeof any persons so
     committedto said house of correctionand reformtory,
     the Superintendentshall providethem with a suit of
     suitableclothingpad $5.00 in money, and procuretrims-
     portatlonfor them to their home, If residentof this
lonorabltWuvwr P. hbr,       ~01 2 (O-917)



        &ate, or to Vhe county in vhich they my have been con-
        victed, or to Nch other place in thin State at vhich
        rid  dircbmgmd inmate ny have procured engloymnt, at
        hlr oytioq prodded, that tranqortation rhdl not ex-
        ceed that to the point from vhich said convictvas con-
        vict&a.*

             The codificationof the statutu in I.835carriedArticle
2952,    which red u f03.30~r:

              “Article~952~ upon the dbcharge of any permns
        10 cdtted    to nld houe of correctionand reform-
        tory, the Superintendent rM.l providethem tith a suit
        of Nltable clothingand $5.00 in money, and procure
        transportationfor them to their home, If residentof
        this litate,or to the county ln which they may have
        been convicted,or to euch other place in thie State
        at which aald dircharpd  Inmatemay have procuredme-
        ploynent, at his optionjprovided, that ruch trane-
        portationshallnot exceed that to the point from
        vhich said convictvan convicted.”

            Article 2952 of tbs l&5 revision1186carriedforwardin
the   1911 revirlonae Article 523j of the Revised Civil Statutes,which
read as foLlow6:

            “Article 5233. All lnmatosof said institution
        rbll be p-i&a     with shelter,wholesomefood and
        suitablecloth-, books and othr material necell-
        mry for their training,  at the expenseof the date,
        except as othemiee provided by law.”

          It la to be noted that in thlr rwviaionthe codifieradid
not carry foruardthe provbicn for providing  lamstar, upon dimcharge,
with a Nit of suitableclothingend 45.30 in moneyand trumportation.

          Article 5i?jj of the Ravired Civil Strtutes of lpll vas car-
ried fonnrd tt Articlt 51.29 of the Rtristd Civil Matutu of TCPI,
1925, which nad as fou0us:

              "Articlt 5l29.  The Superintendent~h8J.l
                                                     divide
        the inutu     into Nch CluMS u&d abaLl horw, feed
        and train tbm in much mnaer aa he dmm beat for
        the develo~teadadvaacemntoftke        child.  All
        lnmttr    &all be prorMtd tith &alter, vholeroa
        hod and clothing,books, manr of healthfulrecrea-
        t9.a anatothermaterialneeemsaayior their tnining,
         at the expum of tb State,except 81 otherwisepro-
         vided   by lev.”
        EosorsbleWearer H. Bsker, psge 3 (O-5417)



                     Tba m~isi011 or 1925 -18 not 6 mm       conpihtim 0f ~WV~OUS~~
        ui6ting hr6, but COMtitUteS           the Statutoryb3V8 of the Ststt rsrpect-
        ing the rubjectto vhlch it relster,supersedingpreviouslylxlrtlng
        la ws wh ic h a m o nlttsd thsrsfro6.     l *l.” --39 Tax. Jur. 10. Tbers-
        fore, the failure     to carry forvsrdthe provl6lon6of Article 295.2
        of the 1895 revisioninto the 1925 revisionoperates 66 6 repealtbsmof.

                   There la, therefore,no provisionof the gsnersllaw authorlsing
        the furnishingof clothingand the myment of 6 sum of money to, md
        the pr~curlng   of trensportstlon ror lnm6t66of the JuvsnFleSch001
        upon their discbsrgefrom the Institution.The paver to do this csn
        not be Npplled by the generalsppropristion    bill for the tleeaosynary
        lnstltutloxuof the State. Aev laws nosynot be ?assed or old one6
        repealed or amendedthroughthe aedlumof a gsnerslspproprlstion
        bill; the purposeof such bills Is to eupplythe tbnds for the current
        oparstiansof governmnt under existinglaws, and, by Article 3, Sec-
        tlon 35, of the Constitutionof Texas, such bills 66~~contaluonly
        "the vnrlour eubjectssnd accounts,for and on accountof vhich money
        is sp$ropriated."To allow the yesing of 3ew laws or t,Lerepealor
        -&sent      of old ones In the generalappropriationbills would utterly
        &fast the purposeof the constitutional    requirementthat "30 bill
                                               -
        * + * hall containmore than one sub3ect.  . vhlcb 6hsllbe txmerwd
        in Its title." -- State v. Field, 57 Tex. 20:;          v. Fb,     $2
        Tex. 454; Conley v.Bughters     of the Re blic of TE,     151 S. Y.
        883; Opinionsof the Attome ---su--r
                                        General;1$1.1-l.@,p. 119; l&&ljjS,
                         Book 60, p.
        p. 209; Letter-----+           ~1934-1936, p. 46, p. 7i; OpinionIts.
        0-25’73.

                  Since there's no law authorizingsuch expendituresfor
        the benefit of inmatte upon discharge,snd the appropriation bUl
        csn not rupply euch authorityfor the resmns statedabove, the ox-
        psnditurmof the item for such purposewouldvlolatcArticle3, Sec-
        tion 44, of the Contiitut*, 9s s. grant of nwneyout of the treaewy
        to sn lnditidualon a clain not providedfor by pro-existinglsv.

                   The appropriationitem le void for snotherreason.        A# above
        noted, there 1s no longersny law prescribingthe purpssr for which
        sppropristlonrfor "dischargesnd trsnsportstlon" csn be txptnded.
        In the sbsenceof such lav, the item "dischargesndtransportatl~"
        is vlthoti ascertainable meming. The sppropristlondoes not set
        up any standardsto governthe %penditure of such item. The amount
        of money to k psid the inmsteupon diecharge16 not prescribed,nor
        ie the nsture of the trsnsportstlonto be furnished. Belther la thers
        any provisionby which the smount to be paid the inmate,or the cbarscter
        of transportationto be fumished is in my wise limited or z-agitated.
        In Nch use, the appropriation16 not "specific"se to its purpose,
        sndtherefore doss not meet the requlremant.8of Constitution, Article
        8, section 6.
        RWF-m-U4                                    Vary truly yours
                                               ATl!aRREY~oF~
-       ~~z%?243                               By /s/ R. W. Fslrcblld
                 QQ[ERAf. OF TEXAS                         R. w. Fsfrchm
    _   APPRm,    OPnmm cmz,                                     h861stant
        BI I*/ =B, -